As filed with the Securities and Exchange Commission on November 12, 2015 Registration No.333-55322 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Gildan Activewear Inc. (Exact Name of Registrant as Specified in its Charter) Canada (State or Other Jurisdiction of Incorporation or Organization) Not Applicable (IRS Employer Identification No.) 600 de Maisonneuve Boulevard West Montréal, Québec Canada H3A 3J2 (514) 735-2023 (Address, including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Share Purchase Plan of Gildan Activewear Inc., as amended (successor to the Share Purchase Plan of Gildan Activewear Inc. (U.S. Provisions)) (Full Title of the Plan) Gildan USA Inc. 1980 Clements Ferry Road, Charleston, SC 29492 (843) 606-3600 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Copy to: Donald R. Crawshaw Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 (212) 558-4000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo EXPLANATORY NOTE This Post-Effective Amendment relates to the Registration Statement on Form S-8 (File No. 333-55322) filed by Gildan Activewear Inc. (the “Registrant”) on February 9, 2001 (the “Registration Statement”). The Registrant has terminated the offering of its securities pursuant to the Registration Statement. In accordance with undertakings made by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities that had been registered for issuance but remain unsold at the termination of the offering, the Registrant hereby removes from registration any and all securities registered but unsold under the Registration Statement as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Montréal, Province of Québec, Canada, on November 11, 2015. GILDAN ACTIVEWEAR INC. By: /s/ Lindsay Matthews Name:Lindsay Matthews Title:Vice-President, General Counsel and Corporate Secretary Pursuant to the requirements of the U.S. Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacities indicated City of Montréal, Province of Québec, Canada, on the dates indicated: SIGNATURE CAPACITY DATE /s/ Glenn J. Chamandy President and Chief Executive Officer, Director November 11, 2015 Glenn J. Chamandy /s/ Rhodri J. Harries Executive Vice-President, Chief Financial and Administrative Officer (principal financial officer) November 11, 2015 Rhodri J. Harries /s/ Nicolas Lavoie Senior Vice President, Finance (principal accounting officer) November 11, 201 Nicolas Lavoie /s/ William d. Anderson Chairman of the Board November 11,2015 William D. Anderson /s/ Donald C. Berg Director November 11, 2015 Donald C. Berg /s/ Russell Goodman Director November 11, 2015 Russell Goodman /s/ Russ Hagey Director November 11, 2015 Russ Hagey /s/ George Heller Director November 11, 2015 George Heller SIGNATURE CAPACITY DATE /s/ Anne Martin-Vachon Director November 11, 2015 Anne Martin-Vachon /s/ Sheila O’Brien Director November 11, 2015 Sheila O’Brien /s/ Gonzalo F. Valdes-Fauli Director November 11, 2015 Gonzalo F. Valdes-Fauli SIGNATURE OF THE AUTHORIZED REPRESENTATIVE OF THE REGISTRANT Pursuant to the requirements of the Securities Act of 1933, as amended, the undersigned, the duly authorized representative in the United States of the Registrant, has signed this Post-Effective Amendment No. 1 to the Registration Statement in the City of Charleston, State of South Carolina on November 11, 2015. AUTHORIZED U.S. REPRESENTATIVE By: /s/ andrew colvin Name:Andrew Colvin Title:Director, Legal Affairs and Authorized Representative in the United States
